UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7377



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


VINCENT HARRIS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Greenville. Malcolm J. Howard, Dis-
trict Judge. (CR-93-59-H)


Submitted:   November 9, 2000          Decided:     November 16, 2000


Before WILKINS, WILLIAMS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Vincent Harris, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Vincent Harris appeals the district court’s order denying his

motion to inspect grand jury minutes.   We have reviewed the record

and the district court’s opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

United States v. Harris, No. CR-93-59-H (E.D.N.C. Aug. 8, 2000).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                          AFFIRMED




                                2